Citation Nr: 0504299	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

This matter arises from a July 1999 Department of Veterans 
Affairs (VA) Hearing Officer's decision at the regional 
office (RO) in Muskogee, Oklahoma, which granted service 
connection and assigned a 30 percent rating for PTSD, 
effective July 16, 1998.  

In a May 2001 decision, the Board granted an increased rating 
to 50 percent for the veteran's PTSD.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a July 2004 order, the Court issued a 
memorandum decision in which it vacated the Board's decision 
to the extent that it denied an evaluation in excess of 50 
percent for the veteran's PTSD and remanded the matter back 
to the Board for readjudication in accordance with its 
decision. 

The Board also issued a May 2004 decision in which it found 
that the July 1999 rating decision contained clear and 
unmistakable error in assigning an effective date of July 16, 
1998, for the veteran's PTSD.  The Board determined that the 
proper effective date for that award was February 3, 1997.  

In correspondence dated July 2004, the veteran's 
representative indicated that she wished to withdraw Power of 
Attorney based on the veteran's request to terminate her 
representation.  Power of Attorney is therefore considered 
withdrawn.  38 C.F.R. § 20.607, 20.608 (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant further action is required on his part.




REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

In this case, the veteran has not been notified of the VCAA, 
including the division of responsibility between the VA and 
himself in obtaining the evidence required to prove his 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002), the Court held that the failure by the Board to 
enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform the claimant which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  This procedural error must be addressed 
prior to final appellate review by the Board.  

Notably, in the Board's May 2001 decision, the Board 
acknowledged that the RO did not have the benefit of the 
explicit provisions of the VCAA in adjudicating the veteran's 
claim in July 1999.  In proceeding with a decision on the 
merits, the Board noted however that there had been essential 
compliance with the requirements of the VCAA.  Since the time 
of the prior Board decision in this case, the Court has 
indicated that specific notice is required to comply with the 
VCAA and has strictly construed the notice requirements of 38 
U.S.C.A. § 5103(a).  The Court held that the Board's failure 
to enforce compliance with those requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. at 187; see 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Accordingly, because the veteran has not been furnished a 
VCAA notice letter in connection with his claim on appeal, 
and because the Board's regulatory authority to issue such 
letters has been invalidated, see Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a 
remand is necessary for corrective action.

The record also suggests that additional private medical 
records may exist which have not been associated with the 
claims file.  An August 2000 VA outpatient treatment record 
notes the veteran's statement that he started seeing a 
psychiatrist outside of VA who had recently prescribed 
medications.  Since no such treatment records are contained 
in the claims file, the RO should attempt to obtain them.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2004); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the duty to assist includes securing private and VA 
medical records to which a reference has been made.)

The Board also notes that additional evidence has been 
submitted which has not been considered by the RO.  Since no 
waiver of RO consideration was submitted, this case must be 
remanded in order that the newly submitted evidence be 
considered by the RO.  See 38 C.F.R. §§ 19.9, 19.31, 
20.1304(c) (2004). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
sending the veteran a notification letter 
explaining the VCAA and, in particular, 
the division of responsibilities between 
the VA and the veteran in obtaining 
evidence in support of his claim.  

2.  The RO should request that the 
veteran provide the names and addresses 
of all private health care providers who 
have treated his PTSD.  After obtaining 
any necessary authorization, the RO 
should obtain and associate with the 
claims file all outstanding records of 
this treatment.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should readjudicate the issue 
of entitlement to an initial rating in 
excess of 50 percent for PTSD.  In doing 
so, the RO should consider all evidence 
submitted by the veteran and his former 
representative that it has not previously 
considered.  If the benefit sought is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case 
which addresses this evidence.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




